Interim Decision #1637

MATTER OF

Bortaxxx

In Exclusion Proceedings
A-11698112
Decided by Board September S, 1966
A returning resident communter who has been absent from the United States
due to uncontrollable eir'en/not:anew; (personal illness), who had no Intention to abandon commuter status, and who, less than six months after he
again became employable, bas applied for admission at the border ready
and able to start work immediately, has not abandoned his commuter status,
not orltitstnnding he is destined to new employment, and he Is admissible
to the United States as a returning resident alien commuter.
EXCLIMABLE : Act of 1952—Section 212(a) (20) [8 U.S.C. 1182(a) (20)1—
Immigrant without a visa.

The special inquiry officer ordered applicant's admission as a
commuter, after an absence of more than six months following the
onset of a serious illness, to take up a. new employment, and certified
the case to the Board.
Applicant is a 38-year-old married male, born in France and a
citizen of Italy, who was lawfully admitted to the United States
for permanent residence nu May 12, 1905. Ho became a commuter
on the basis of a position he obtained with the Chrysler Corporation in Detroit, Michigan. He worked steadily at this job until
October 11, 1965, when he suffered a heart attack. He was hospitalized for 25 days and thereafter restricted in his activities , on
doctor's orders, for several months. He was supported during that
time by sick benefits received from the Chrysler Corporation. Applicant reported back to Chrysler on January 18, 1966,-ready for
work, but it was found there was no work available that he could
perform.
On July 15, 1966, applicant presented himself at the border for
admission as -a commuter, with a letter establishing the immediate
availability of a job for him at Marico Incorporated, in Southfield,
Michigan. He was considered by the immigrant inspector not to
be clearly admissible as a commuter, by virtue •Aif -haviug been with791

Interim Decision #1637
out employment in the United States for a period in excess of six
months.
The facts of the case and the applicable law are clearly set forth
in the special inquiry officer's decision. Certification[ is requested
for the clarification of a single point:
Has a • commuter lost or abandoned his status where, after an interruption
in employment of more than six months; brthight about by uncontrollable
circumstances (in this case, his own serious illness), be seeks to return to
work for a new employer?

We believe the special inquiry officer is correct in holding, on the
facts in this case, that commuter status has not been lost. The
applicant discontinued employment on October 11, 1965, solely by
reason of illness;' that he had no intention of abandoning his status
or employment is evidenced by the fact that as soon as he again
became employable, which was on January 18, 1966, he immediately
reported back to his original employer, ready to go to work; •but
was unable to do so solely because of conditions there. Less than
six months elapsed between that time and the time that he presented
himself at the border, ready to resume work, and with evidence that
a new job was immediately available to him.
The background and incidents of "commuter" status have been
set forth thoroughly in Matter of Bailey, at. Dec. No. 1546, and
Matter of Burciaga-Bakedo, Int. Dec. No. 1601. The cases hold,
without exception, that commuter status is not lost by being out of
employment for six months or more, provided -such discontinuance
of employment is brought about by uncontrollable circumstances
such as accident, illness or pregnancy (this has been extended, in
the Buroicuja-Baleedo case, supra, to include the mother who is not
working because of the illness of her child). The cases go even
further and hold that the duration of the disability is ILIA be to
included in the six-month period, which is tolled until the applicant
becomes employable again, and starts running only from that time.
To .what employment must the commuter return? The prevalent
opinion seems to be that he must go back, within six months after
he becomes employable again, to the job on which he was working
at the onset of the disability, thereby demonstrating that he has not
lost his position. (Cf. Matter of B—, A-4089813, C.O., June 26,
1946, cited in Editor's note to 3 I. & N. Dec. 519, at 527; Matter of
L—, 4 L & N. Dec. 454 (C.O. 1951).)
We do not believe that thic is a valid or necessary requirement.
In Matter of Bureiaga-Salceclo, supra, we held the applicant admissible when the record showed that she was coming to take up
new employment within the time limit; hi Matter of F—, A-6778561,
792

Interim Decision #1637
Deb. 21, 1949, cited in Editor's note to 3 I. & N. Dec. 519, at
526, the applicant. came into the United States to take up temporary
employment with his brother and was held to have retained his
commuter status.

When it became necessary for: the commuter to be admitted. for
lawful permanent residence, employer was administratively equated
with domicile: The following guidelines were set out:
An alien granted the border crossing privilege may lose such right in much
the same manner as en alien• who has been admitted for the purpose of
residence may • lose the right- to reenter. For instance, an alien residing in
foreign contiguous territory and enjoying the border crossing privilege abandons such right when be discontinues his employment in the United States
and does not renew, or seek to renew, same within a period of six months.
Intention shall govern in such -cases to the same extent that it governs in the
cases of aliens who depart from the United States for other countries after
once having been admitted.' (Emphasis supplied.)

Thereafter, a definite standard was set up, to the effect that when
a commuter had been out of employment in'the United States for
six months, he was to be deemed to have abandoned his status of
residence in the United States. 2
In the earliest case we have seen in which an equitable solution
was sought -for the probleni of the commuter whose absence -of more
than six months from employment was due to illness, the Central
Office, in reliance upon the above, stated:
From a perusal of the foregoing, it is evident that the salient points which
determine abandonment of commuter's status are (1) intention and (2) ions

of employment in the United States. Matter of B—, supra.

It then went on to hold that even when it was established that
was no intent to abandon, it must also be shown that the
previous employment was not lost.
Aside from the question of whether "discontinues his employment" and "has been out of employment" are exact equivalents of
"loss of employment," we believe- that the reading by the Central
Office of the two guidelines, in the above case, was erroneous. The
thrust of those documents was that discontinuance of employment
without seeking to renew same within six months was to be deemed
abandonment of commuter status, but that actual intention was
to govern as to whether there had been such an abandonment, in
the same way that it did for resident aliens who were absent from
the United States for longer than the --permitted periods. The
there

Central Office letter November 16, 1927, 55470/537–A. cited in Editor's Note
to 3 I. & N. Dec. M.
"O.I. 110.6, cited in Editor's note to 3 I. & N. Dec. 510.
793

Interim Decision #1637
discontinuance "of employment was regarded as prime evidewe of
the intention to abandon, and soon became a conclusive presumption
of abandonment, except for the aliens whose nonemployrnent was
due to the uncontrollable circumstances set forth above. It was
not a separate and further factor that had to be disproved along
with intent.
There are many reasons why the interpretation in Matter of B—,
supra, should not govern. First, it negates the concept of the tolling
of the six-month period during actual disability, and its commencement only after the alien has once again become employable. If
the alien who had been disabled and away from his work for more
than six months could return only to his original position, what
need would there be for a six-month period thereafter! He would
have a job waiting and available for him, and would need only a
tolling of the period of actual disability which exceeded six months.
Second, it frustrates the purpose for which the tolling was
evolved, namely, the assistance of the alien. who has been seriously
ill or disabled for a substantial period of time. Very few employers,
.outside of government or the major industrial organizations, are
able or willing to keep a position open for a person who has been
out ill for more than six months. Thus, the alien whose resources,
physical, moral and financial, have been drained by a lengthy period
of illness, with smaller income and larger expenses, who comes back
to his employer in the hope of resuming his prior position, and is
dealt the blow of learning there is no longer a job for him, is,
if this interpretation is to be followed, immediately dealt the equally
serious blow of losing commuter status, and if there is an exclusion,
he may be unable to apply for admission to the United States for
a full year thereafter. •
Third, it places the commuter who has been ill, and whose absence
of more than six months has in effect-been "forgiven" by the tolling
of the period until he is again employable, under a disability not
borne by his fellow commuter who has not been seriously ill. The
latter is not restricted to any one job or to any one employer. If he
is displeased with a particular position, or is laid off because of
lack of work, or even fired for cause, he can seek new employment
wherever he can find it, and so long as he is not out of work for
six months, there is no question of abandonment of his commuter
interpretation is to govern, the
status. But; if the Matter of B
commuter who has been ill, and had his absence during illness forgiven, ostensibly to place him on an equality with his fellow commuters, is restricted to applying for Work with his former employer, and if nothing is available there, possibly he might be
-

—

794

Interim Decision #103T
considered to have maintained his status if a position were to open
up for him with his former employer before the expiration of the
six-month period.. He does not have the normal freedom to explore
the labor market that his healthy colleague has, and to take work,
which he urgently needs, wherever he can find it.
We do not believe that such results were ever intended or desired.
Where, as here, there was no intention to abandon commuter status,
the pertinent absence was caused wholly by uncontrollable circumstances, and the applicant appeared at the border ready and able
to start work immediately, less than six months after he became
employable again, there has been no abandonment of commuter
status despite a change in employment.
ORDER: It is ordered. that no change be made in the order of
the special inquiry officer.

795

